Citation Nr: 0202322	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  97-32 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
1993, for an award of service connection for polycythemia 
vera.

2.  Whether a March 1968 Board of Veterans' Appeals decision, 
which denied entitlement to service connection for 
polycythemia vera, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to June 
1964.  Based on a March 2001 Appellee's Motion For Remand And 
For Stay Of Proceedings, a June 2001 Order of the Court of 
Appeals for Veterans Claims (the Court) granted the Motion, 
vacated the two June 2000 decisions of the Board of Veterans' 
Appeals (the Board) which denied the issues listed on the 
title page, and remanded the cases to the Board. 

                             
FINDING OF FACT

In November 2001, the Board was notified that the veteran had 
died on August [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the issues of 
entitlement to an effective date earlier than January 29, 
1993, for an award of service connection for polycythemia 
vera and whether a March 1968 Board of Veterans' Appeals 
decision, which denied entitlement to service connection for 
polycythemia vera, should be revised or reversed on the 
grounds of CUE.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1302 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2001, while this case was before the Board on a 
remand from the Court, the Board was informed that the 
veteran had passed away in August 2001.  A copy of the 
Certificate of Death has been associated with the veteran's 
claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed due to the death of the veteran.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

